IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE



In the Matter of the Estate of     )
ALBERT J. VIETRI, SR., deceased    )
                                   )
CHRISTINE VIETRI, ALBERT J.        )               C.A. No. 2020-0806-PWG
VIETRI, JR., and VINCENT J. VIETRI )

            Petitioners/Caveators            )
v.                                           )
                                             )
PAULA VIETRI                                 )
                                             )
      Respondent.                            )



                             MASTER’S REPORT


                   Date Submitted:           May 20, 2022
                   Final Report:             August 31, 2022



David J. Ferry, Jr., Esquire, Brian J. Ferry, Esquire, Timothy R. Akers, Jr.,
Esquire, FERRY & JOSEPH, P.A., Wilmington, Delaware, attorneys for
Petitioners/Caveators, Christine Vietri, Albert J. Vietri, Jr., Vincent J. Vietri

Lydia E. York, Esquire, L.E. YORK LAW, LLC, Wilmington, Delaware,
attorney for Respondent, Paula Vietri




GRIFFIN, Master
       Three children of decedent filed a caveat against the allowance of decedent’s

2020 will, claiming that he lacked testamentary capacity and was unduly influenced

by a fourth sibling when he executed the will one day before his death. They ask the

Court to invalidate the 2020 will and demand an accounting and surcharge from the

fourth sibling for financial transactions she conducted for their father before and

after his death. The fourth sibling denies that decedent’s 2020 will was invalid. I

find that the caveators have not proven decedent lacked testamentary capacity or was

unduly influenced when he executed the 2020 will and hold that the 2020 will is

valid. Accordingly, I recommend that the Court deny both the caveat against the

allowance of the 2020 will and the caveators’ demand for an accounting and

surcharge. This is a final report.

                                     I.      Background1

A. Factual Background

Albert J. Vietri, Sr. (“Decedent”) and Barbara Vietri, had four children, Caveators

Christine Vietri (“Christine”), Albert J. Vietri, Jr. (“Albert”), Vincent J. Vietri

(collectively “Caveators”), and Respondent Paula Vietri (“Paula”).2 Barbara died in




1
  I refer to the trial transcript as “Trial Tr.,” to the joint trial exhibits as “JX” with the Bates
stamp numbers found at the bottom of the exhibit pages, where applicable, and to Resp’t
Ex. 1.
2
  Docket Item (“D.I.”) 55, ¶¶ 1-4. I use first names in pursuit of clarity and intend no
familiarity or disrespect.
                                                 1
June of 2002.3 Decedent was described as “very warm,” “family oriented,” also

“ornery” and that he would “butt heads” with his children at times.4 It appears that

the siblings have had volatile relationships at times.5 Decedent resided at 1612

Maple Street, Wilmington, Delaware (“Home”) until his death.6

      1. Decedent’s Medical History and Decline

         After Decedent had his first stroke in March 2013, Christine and Albert, who

both lived nearby, took turns caring for him.7 Decedent had another stroke in

September 2016 and a third stroke in March 2017.8 The strokes left him with

weakness in his right side, difficulty swallowing (dysphagia) and, by February 2020,

difficulty speaking (dysarthria/asphasia).9 Between September to November of

2017, Christine moved in with Decedent to help care for him and worked out of an

office in the Home, and Albert continued to help.10 On March 3, 2018, Paula, who




3
    Trial Tr. 22:2-3.
4
    Id., 14:9-16; id. 197:9-13; id. 242:6-10.
5
    Id. 181:17-24; id. 186:15-21; id. 187:5-9; id. 194:21-195:4; id. 197:9-11; id. 239:5-7.
6
    D.I. 55, ¶5.
7
    Trial Tr. 16:12-17:8.
8
    JX R, 01104-01105.
9
 Id., 01095-01097. Decedent’s medical history in Christiana Hospital records on February
14, 2020 listed “dysarthria,” see JX S, 01174, while Dr. Ciarlo, Decedent’s doctor for 18
years, testified in his deposition that the “last time I saw him, he did not have an aphasia.”
JX R, 01088, 01106. Dr. Ciarlo last saw Decedent in September 2019. Id., 01110.
10
     Trial Tr. 18:17-19:13.
                                                2
is a travel nurse, moved into the Home.11 She did not have an established residence

at that time.12 She became involved with Decedent’s care and Christine testified that

Paula’s involvement with his care made it “difficult [for her] living in the Home”

and, in June 2018, Christine moved downstate and got married.13 Paula testified that

she “stayed with her father because there was no one else there,”14 and she was

Decedent’s sole caregiver after Christine left the Home until his death on July 8,

2020.15 She resented that she “was stuck doing all the work.”16

         Decedent’s health continued to decline in 2020 and he needed increasing

assistance from Paula.17 He was admitted to the hospital on February 14 - 19, 2020

for pain after a fall at Home.18 The hospital notes describe him as “awake and alert,



11
  Id. 18:17-21. Her moving into the Home was not at Decedent’s invitation. Id. 243:21-
24.
12
     Id. 183:22-184:22.
13
  Id. 20:21-21:8; id. 186:22-187:9; id. 256:15-16. Christine testified that she “snuck out
while [Albert] was away on vacation …because [she] knew of the repercussions.” Id.
52:21-53:3.
14
     Id. 256:10-11.
15
  Id. 266:3-8. Paula testified that she intended a brief stay, then Christine moved out, and
she suffered a series of health issues that she had that prevented her from working. Id.
197:19-200:23; id. 198:17-199:20 (Paula did not start working again until October 2020).
16
     Id. 499:17-23.
17
   Id. 294:9-296:11 (she assisted him with his personal hygiene, helped him use a stair lift
to go from his bedroom downstairs, made his food, helped him stand up with the wheelchair
behind him, but he would drink and feed himself and read the newspaper); see also id.
15:19-16:4.
18
     JX S, 01170, 01174.
                                             3
answers questions appropriately … speech is soft but is not labored and

nonslurred.”19

         He was again admitted to the hospital on April 15 - 17, 2020 for “altered

mental status,” based upon Paula’s statement that he was having visual

hallucinations.20 The hospital notes indicated that he had been diagnosed with a

urinary tract infection (“UTI”) and treated with a medication that “can certainly

cause hallucinations in the elderly.”21 At his discharge on April 17, 2020, the

hospital notes describe him as “alert and oriented x 3.”22

         On June 1, 2020, Decedent was referred to hospice, with Paula stating that he

“wants no further hospitalizations.”23 She also indicated that he was “confused with

increased agitation at night, “says nonsensical things,” and the hospice nurse noted

he “is exhibiting [symptoms] of UTI.”24 On June 3, 2020, the hospice nurse

described Decedent as “awake and alert in bed,” “oriented X3 but is forgetful at




19
     Id., 01179, 01181.
20
  Id., 01189, 01193 (he was seeing ants and mice that weren’t there), 01198; see also Trial
Tr. 45:20-46:8 (Christine testified that Decedent would hallucinate and confuse her with
her deceased mother (but did not provide time frames for those actions)).
21
     JX S, 01197; see also id., 01193.
22
  Id., 01190. On May 6, 2020, Decedent saw his doctor (not Dr. Ciarlo), who noted that
he “went to ER [illegible] confusion … no further dreams … more oriented this AM.” JX
G, 00079.
23
     JX H, 00107.
24
     Id., 00107, 00108.
                                            4
times … has very hoarse voice and garbled speech at times.” 25 Another nurse

described him, on June 5, 2020, as “clear cognitively at times but is confused or

unable to be understood at most times.”26 On June 8, 2020, his speech was described

as “garbled but he can make his needs known.”27 There were a number of cancelled

hospice visits in June.28 Decedent was discharged from hospice on June 29, 2020

when he was admitted to the hospital for a choking episode/aspiration pneumonia.29

At his admission, he was described as “awake and alert however given significant

dysarthria it is difficult to understand. He seems to be oriented to his date of birth

and his location in the hospital.”30 The hospital notes on July 1, 2020 reported that

Decedent complained about not having been discharged and that “[h]e says ‘if I only

have a little time left, I want to go to the beach.’”31 He was discharged on July 1,

2020, with the hospital notes at discharge stating he was “alert and oriented to self,

place and situation … speech is slurred at baseline, voice is hoarse.”32




25
     Id., 00109.
26
     Id., 00111.
27
     Id., 00114.
28
     Id., 00118-00123.
29
     Id., 00123, 00127, 00379.
30
     JX I, 00384.
31
     Resp’t Ex. 1, Progress Note Hospitalist, 7/01/2020 16:38.
32
     JX I, 00376, 00381.
                                              5
         After Decedent was discharged from the hospital, Paula delayed his

readmission to hospice so that they could go to the beach to see her daughter, Nina

Vietri (“Nina”).33 They stayed with Nina and her then boyfriend until returning to

the Home on July 5, 2020, accompanied by Nina and her boyfriend.34 Nina testified

that Decedent had not taken morphine while staying with her, and, on July 5th,

Decedent was in “horrible shape” and she knew she “only had a few days left with

him.”35 Hospice notes indicate that a hospice nurse met with Decedent in the

evening of July 5, 2020 and Paula administrated morphine that night, which

addressed Decedent’s pain.36 And, on July 6, 2020, Paula contacted hospice to

discuss equipment and “client’s rapid decline.”37 On July 6, 2020, all of Decedent’s

children and grandchildren came to the home, at Paula’s suggestion, to see

Decedent.38 Christine described Decedent as lying down in his bedroom, looking

“so small, old,” and barely able to talk or move.39 She testified that he “knew who


33
  Id., 00434. Nina testified that her relationship with Paula was “always up and down.”
Trial Tr. 81:15-16.
34
     Trial Tr. 85:18-20; id. 93:22-24; id. 94:5-9.
35
     Id. 94:16-95:17.
36
  JX J, 00437. Paula initially testified that he didn’t receive morphine on July 5, 2020, see
Trial Tr. 313:14-18, but subsequently stated that she forgot administering morphine that
night. See id. 317:1-318:2.
37
 JX J, 00437. Decedent was in his regular bed until a hospital bed was delivered to the
Home on July 6, 2020. Trial Tr. 285:23-286:5.
38
     Trial Tr. 31:14-32:8.
39
     Id. 33:14-21.
                                                6
we were” and “was glad to see us.”40 Eventually, Decedent “wanted to get up and

come downstairs to the kitchen” to be part of the “goings on,” and his sons brought

him downstairs in his wheelchair.41         He spoke with family members, mostly

individually, that day.42 During his time with family, neither Decedent nor Paula

mentioned that he was going to sign a will the next day.43 Decedent did not receive

morphine on July 6, 2020 and was next administered morphine in the early afternoon

(after the will signing) on July 7, 2020.44

      2. Decedent’s Estate Plans and Power of Attorney

         Decedent altered his estate plans over the years – his November 22, 2000 will

devised his estate equally to his four children,45 and his July 6, 2004 will divided his

estate unequally among his children (35% to each son and 15% to each daughter).46

On August 28, 2013, he executed a will again dividing his estate equally among his




40
  Id. 34:10-12. Nina testified that Decedent was unable to “get words out” only the last
two days. Id. 90:3-19.
41
     Id. 34:17-35:6; id. 89:2-18.
42
     Id. 370:6-21.
43
  Id. 90:20-24; id. 36:10-20; id. 274:4-10. She testified that she waited until July 7, 2020
for Decedent to sign the will because she “was scared of what would happen,” that
Christine, Albert and Vincent would be upset, and she “really didn’t want to do it.” Id.
350:24-351:15.
44
     Id. 313:10-13.
45
     JX B.
46
     JX C.
                                              7
children.47 On July 25, 2019, Decedent executed a durable personal power of

attorney (“POA”) appointing Paula as his agent and Albert as his successor agent.48

Paula testified that she had use of Decedent’s debit card and paid his bills, only using

his home equity line for home purposes.49 She testified Decedent wanted to change

his will around that time but didn’t because Albert said “no.”50

         In March 2020, Paula testified that Decedent met with Ciro Poppiti, Esquire,

on April 7, 2020, who subsequently declined to prepare his will because of a conflict

but provided attorney referrals.51 She testified that, through those referrals, she

contacted Raymond Tomasetti, Esquire (“Tomasetti”), at Decedent’s request.52

Tomasetti testified that, after his office was contacted on June 1, 2020, they sent out

a questionnaire asking for information about Decedent’s estate and estate plans.53

He further testified that his first meeting with Decedent was an in-person meeting in


47
     JX D.
48
   JX E. Paula testified that Albert was present when Decedent signed the power of
attorney. Trial Tr. 270:10-14. Ciro Poppiti, Esquire, likely prepared the POA since he
notarized it. JX E.
49
  Trial Tr. 194:10-13; id. 504:14-506:15. She testified that she paid off her car herself in
September 2021. Id. 504:22-505:2. Christine alleged that Paula used Decedent’s money
“for herself.” Id. 54:23-24.
50
  Id. 203:4-10. Paula testified that in May 2019 she contacted Michael Pedicone, Esquire,
who had prepared Decedent’s wills previously, at Decedent’s request, and learned that
Pedicone no longer prepared wills. Id. 201:1-3; id. 202:11-203:13.
51
     Id. 205:16-210:4.
52
     Id. 210:10-17.
53
     Id. 373:21-374:6.
                                             8
his Fenwick Island office on or about June 17, 2020.54 He recalled aspects of the

discussion with Decedent on June 17, 2020, including Decedent mentioning another

attorney, Ciro Poppiti, having “general conversation … to build up a relationship,”

and going through the information about Decedent’s assets and beneficiaries, etc.,

on the questionnaire.55 He didn’t recall any discussion about Decedent disinheriting

Caveators at the meeting.56 Tomasetti testified that he didn’t know who brought

Decedent to the meeting because he excludes anyone except the person, and he did

not have any conversations with Paula.57              He stated he was easily able to

communicate with Decedent at the June 17th meeting.58               Because the will was

prepared during the height of the COVID-19 pandemic, Tomasetti typed the draft

will and cover letter dated June 19, 2020 and mailed it to Decedent himself.59



54
   Id. 374:24-375:1; id. 394:14-23. He testified that the meeting was originally scheduled
as a June 16, 2020 teleconference but that meeting was cancelled. Id. 374:19-23. Paula
testified that the meeting with Tomasetti was a video conference, but subsequently changed
her testimony to state that she had taken her father to Tomasetti’s office on June 17, 2020,
but had just not remembered. See id. 211:10-15; 493:10-495:19. I find her testimony less
credible than Tomasetti’s.
55
     Id. 374:18-377:3; id. 397:15-17; id. 405:6-406:23.
56
   Id. 376:11-13; id. 407:16-24 (“Many clients make [disinheriting their children]
important. I don’t make it important, but they do. They will tell me the why, or the personal
stories they will tell me.”).
57
  Id. 375:8-13; id. 392:15-20; id. 403:5-15. Paula confirmed that she had never spoken to
Tomasetti before July 7, 2020, see id. 333:13-17, and she testified the 2020 Will was her
father’s volition and his doing. Id. 517:20-518:1.
58
     Id. 408:10-12.
59
     Id. 377:4-12; see JX X.
                                              9
         Decedent’s July 7, 2020 Will (“2020 Will”) disinherited Caveators and left

everything to Paula if she survived him (and to Nina, if she did not).60 On July 7,

2020, Tomasetti went to the Home for Decedent to sign the 2020 Will and noticed a

difference in Decedent from the June 17th meeting – his speech was impaired, he had

a “garbled voice,” appeared to be “paralyzed on his right arm,” and was

“embarrassed he couldn’t sign” the 2020 Will.61 Tomasetti first met with Decedent

alone in Decedent’s bedroom to review the 2020 Will, recalling that Decedent

practiced signing his name, and Decedent’s statement that he wished he were

“dead.”62 He didn’t remember Decedent saying anything else.63 Then Tomasetti

brought the witnesses into the room and thought there may have been family

members in the room at that time.64 Decedent had difficulty signing the 2020 Will

but signed both the Will and the self-proving affidavit.65 Tomasetti gave the

executed 2020 Will to either Paula or another family member and told them to put it




60
     JX F. It also appointed Paula as his executrix. Id.
61
  Trial Tr. 378:17-23; id. 394:15-17; id. 408:13-409:23. Paul testified that she called
Tomasetti’s office, at Decedent’s request, about the will signing when they were at the
beach and his office chose July 7, 2020 for the will signing. Id. 326:2-330:3.
62
     Id. 379:2-18; id. 409:15-410:10; id. 421:11-422:16.
63
     Id. 418:16-419:4.
64
     Id. 379:19-380:1.
65
  Id. 379:9-381:19 (Decedent “struggled on the first one [signing the will] but did better
on the second one [self-proving affidavit]”).
                                               10
in a safe, and left the Home.66 He estimated that the signing process took no longer

than one-half hour.67

         One of the witnesses to the 2020 Will signing, a neighbor, Crystal Williams

(“Williams”), confirmed Tomasetti’s testimony that he went upstairs to meet with

Decedent before asking the witnesses to come up.68 She testified that she, Decedent,

another neighbor who served as a witness, and Tomasetti were in the room when the

Will was signed, she was present throughout the signing, and that Nina was in the

room “on and off.”69 She testified that Tomasetti started by saying that “we are all

here for the witnessing of [Decedent’s] signing of the will” and asked if Decedent

understood and Decedent nodded; Decedent nodded when Williams greeted him;

and Decedent directed the dog to jump down twice when it jumped on her.70 The

witnesses confirmed to Tomasetti that they weren’t coerced into being witnesses.71




66
     Id. 380:2-9.
67
     Id. 422:23-423:3; see also id. 346:18-24.
68
  Id. 450:22-451:4; id. 453:16-21. Paula testified that she arranged for the witnesses. Id.
331:14-332:6.
69
  Id. 454:7-19; id. 474:19-21. Williams described Decedent as sitting upright in bed,
propped up by pillows. Id. 454:3-6; id. 472:24-473:1.
70
     Id. 454:22-455:4; id. 455:15-18; id. 469:15-20; id. 475:2-17; id. 484:19-24.
71
  Id. 475:9-15. Williams testified that she did not discuss the 2020 Will with Paula. Id.
455:22-456:6.
                                                 11
Tomasetti handed Decedent the 2020 Will and Williams saw Decedent sign the 2020

Will.72

      3. Decedent’s Condition at the 2020 Will Signing

         By July 7, 2020, Decedent couldn’t take care of himself and needed Paula’s

assistance in all activities of daily living, except feeding himself.73 Nina testified

that she was present when Decedent signed the 2020 Will but doesn’t recall him

signing the self-proving affidavit.74 She remembered Decedent being “confused”

and saying to her “[t]his is not right, this is not right.”75 She claimed that Decedent

was not competent to sign the 2020 Will, and was influenced by Paula and

Tomasetti.76 Christine, who was not present at the 2020 Will signing, testified that




72
     Id. 476:11-20.
73
  Id. 310:19-312:24. Paula testified that he was dependent on her but “also had a voice.”
Id. 312:12-13.
74
   Id. 96:22-97:1; id. 97:22-23. She also claimed to be in the room with Decedent when
Tomasetti came up, see id. 98:18-20, but also said that the day was “foggy because [she]
wasn’t paying attention,” and doesn’t remember who let the witnesses or the attorney in.
Id. 99:10-15.
75
     Id. 101:1-3.
76
  Id. 104:20-23 (Decedent would not have wanted to sign the 2020 Will because he “lived
for his children.”); id. 105:9-16.
                                           12
she doesn’t believe Decedent knew what he was signing.77 Paula testified that

Decedent was “awake, alert, oriented … [h]e knew what was going on.”78

         Melissa Breslin (“Breslin”), a hospice CNA, testified that she saw Decedent

the day before and the day he died.79 She described Decedent during her visit on

July 7, 2020, which occurred around two hours after he signed the 2020 Will as

“very tired and sleeping,” “his face was a little more drawn,” and his “breathing was

a little different,” so that he was “getting ready to pass soon, within a day or two.”80

She testified that he “was more alert” and “would speak” during past visits, but this

time “he didn’t speak … he looked at me and, because [Paula] told him I was in the

room, then he went back to sleep.”81 She opined that Decedent would not have been

able to understand a will earlier that day.82




77
  Christine testified that because “[h]e would have never signed if he really knew” because
“he was all about his family and his children and everything.” Id. 41:23-42:6. She also
testified that he did not speak about his estate plans on July 6, 2020, had never showed her
any of his wills, and she referred to his estate plans to split everything equally among the
children as around the time of her mother’s death in 2002 and then after his first stroke in
2013. Id. 21:20-22:6; id. 36:17-20; id. 67:10-24.
78
     Id. 340:23-24.
79
     Id. 137:20-21.
80
  Id. 145:19-147:24. Paula testified that she didn’t recall Breslin being at the Home on
July 7th. Id. 355:24-356:1; id. 358:14-22.
81
     Id. 148:5-19; see also id. 162:7-9.
82
     Id. 151:15-22.
                                            13
         Williams testified that Decedent was alert, oriented and aware – he knew what

he was signing.83 Tomasetti indicated that he has made determinations in the past

that a person wasn’t competent to sign a will, and has performed basic tests on a

person or requested medical documentation.84 He testified that he didn’t employ a

test because he thought Decedent was competent and of sound mind, and he was not

aware of any undue influence.85

         Decedent died the next day, July 8, 2020, at 3:42 p.m.86

B. Procedural History

         On September 21, 2020, Caveators filed the Caveat Against Allowance of

Instrument as a Will and for Related Relief (“Caveat”) claiming that the 2020 Will

was invalid because Decedent lacked testamentary capacity and Paula exerted undue

influence over him.87         Caveators moved to compel Paula to respond to their



83
     Id. 454:5-6; id. 472:24-473:1; id. 484:8-17.
84
  Id. 437:5-438:13. He further indicated that he normally would address capacity issues
with a client at the first meeting. Id. 443:15-24.
85
   Id. 441:6-17; see also id. 433:1-4; id. 438:19-439:3. Paula did not speak to Tomasetti
and did not tell his staff about Decedent’s medical history or previous hallucinations,
although she did indicate that Decedent had “gotten weaker.” Id. 336:9-337:10.
86
     JX A.
87
  D.I. 1. On November 19, 2020, Paula requested an extension to file a response and, on
November 20, 2020, was granted the extension until December 4, 2020. D.I. 8. On
December 7, 2020, Paula requested another extension. D.I. 10. Caveators opposed the
second extension on December 11, 2020. D.I. 11. A second extension was granted until
December 28, 2020. D.I. 12. Paula requested an additional extension on December 31,
2020. D.I. 13.
                                               14
discovery requests on January 20, 2021, who responded on February 17, 2021.88

Paula, who was acting pro se, filed an answer to the Caveat on February 24, 2021,

and an answer in corrected format on March 3, 2021, denying their claims.89 During

the March 8, 2021 hearing on the Motion to Compel, I stayed my decision pending

Paula’s production of documents, and the parties agreed to participate in mediation.90

Mediation was held on June 30, 2021 but was unsuccessful.91 Caveators continued

to engage in discovery, and filed a motion to compel inspection of the Home.92 At

a September 7, 2021 hearing on that motion, the parties agreed to an inspection date

for the Home.93 Caveators filed a motion for leave to amend the Caveat on

September 21, 2021, which was granted on October 28, 2021.94 The Amended

Caveat, which added a demand for an accounting and for a surcharge against Paula,

was filed on October 29, 2021.95 On November 29, 2021, Caveators filed a motion




88
     D.I. 15; D.I. 21.
89
     D.I. 22; D.I. 24.
90
  D.I. 27. Caveators’ counsel reported, on March 10, 2021, that all requested documents
had been produced. D.I. 28.
91
     D.I. 35.
92
     D.I. 37; see also D.I. 29; D.I. 30; D.I. 31; D.I. 33; D.I. 34; D.I. 36.
93
   D.I. 42. The parties also agreed to the case schedule order (with revisions) and another
attempt at mediation. Id. Subsequent to that hearing, Caveators advised that they no longer
believed mediation would be productive. D.I. 46.
94
     D.I. 45; D.I. 53; D.I. 54.
95
     D.I. 55.
                                                 15
for default judgment against Paula for her failure to answer the Amended Caveat.96

The decision on that motion was reserved at the January 20, 2022 hearing.97 On

February 1, 2022, counsel for Paula entered her appearance and Paula filed an

answer to the Amended Caveat on February 9, 2022.98 Following the pre-trial

conference, the trial was held on April 5 and 6, 2022, and the matter was taken under

advisement.99 Caveators filed their post-trial submission on May 19, 2022, and

Paula filed her post-trial submission on May 20, 2022.100

                                    II.    Analysis

          Caveators are challenging the validity of the 2020 Will under 12 Del. C.

§1308, claiming Decedent lacked testamentary capacity and the 2020 Will was a

product of undue influence. “A duly-executed will is presumptively valid and free

of undue influence.”101 “Delaware law presumes that the [testator] had sufficient




96
     D.I. 57.
97
  D.I. 62. Paula was given until February 1, 2022 to respond and a revised case schedule
order entered. D.I. 62; see also D.I. 61; D.I. 70.
98
     D.I. 64; D.I. 66; D.I. 68.
99
   D.I.73. The pre-trial stipulation and order was granted as modified at the pre-trial
conference. D.I. 75. Following trial, Caveators’ counsel was to advise regarding
supplementing the court record and he indicated, on April 11, 2022, that no
supplementation was requested. D.I. 80; D.I. 81. On April 13, 2022, I advised counsel that
simultaneous closing submissions will be filed 30 days following publication of the trial
transcript on the docket. D.I. 82.
100
      D.I. 87; D.I. 88.
101
      In re Hammond, 2012 WL 3877799, at *3 (Del. Ch. Aug. 30, 2012).
                                           16
testamentary capacity when executing [his] will, and the party attacking

testamentary capacity bears the burden of proof.”102 Similarly, the challenger

“carries the burden of proving that the will was a product of undue influence.”103 To

have Decedent’s 2020 Will declared invalid, Caveators have the burden of showing

Decedent lacked testamentary capacity when he executed the will or that the 2020

Will was a product of undue influence. In addition, Caveators demand an accounting

and a surcharge from Paula for her actions as Decedent’s agent.104 I address each

claim in turn.

A. Did Decedent have Testamentary Capacity?

         The first question is whether Decedent had testamentary capacity when he

executed the 2020 Will. The standard for testamentary capacity “is that one who

makes a will must, at the time of execution, be capable of exercising thought,

reflection and judgment, and must know what he or she is doing and how he or she

is disposing of his or her property.”105 Decedent must “have known that [he] was


102
   In re West, 522 A.2d 1256, 1263 (Del. 1987) (citing In re Langmeier, 466 A.2d 386,
389 (Del. Ch. 1983); see also In re Baran, 2017 WL 2491517, at *5 (Del. Ch. May 26,
2017) (“Delaware law disfavors invalidating a testamentary plan and this Court therefore
presumes that a will is valid, that a testator possessed testamentary capacity at the time he
executed a will, and that the will was not the product of undue influence.”); In re Justison,
2005 WL 217035, at *6 (Del. Ch. Jan. 21, 2005).
103
   In re Justison, 2005 WL 217035, at *6; see also In re Will of Cauffiel, 2009 WL
5247495, at *7 (Del. Ch. Dec. 31, 2009).
104
      See D.I. 55, ¶¶ 33-37.
105
      In re West, 522 A.2d at 1263.
                                             17
disposing of h[is] estate by will, and to whom.”106 “It is important to note that only

a modest level of competence is required for an individual to possess the

testamentary capacity to execute a will.”107

            Here, Decedent was in declining health, had suffered three strokes and had

related medical conditions (dysphagia and dysarthria/asphasia).108              There are

instances that his medical documentation indicates he suffered from hallucinations

and confusion during 2020, although those conditions appear to have occurred when

Decedent had a UTI or had taken medication that can cause hallucinations.109

Following his hospitalizations in 2020 (February, April and July 2020), hospital

notes state that Decedent was alert and oriented to self, place and situation at his

discharge each time.110 Hospice notes (beginning in June 2020), and hospital notes

during his last admission (June 29 – July 1, 2020), addressed his increasing difficulty


106
      Id.
107
   Id.; see, e.g., In re Est. of DeGroat, 2020 WL 2078992, at *16 (Del. Ch. Apr. 30, 2020)
(“The evidence shows that while [testator] had memory problems, could not handle his
more complex financial and residential affairs, and was even losing the ability to drive, he
retained testamentary capacity.”); In re Macklin, 1991 WL 9981, at *2 (Del. Ch. Jan. 23,
1991) (finding that age-related deterioration reflected in driving deficiencies, memory
problems, a “shambles” of a home, and shortcomings in personal grooming, does not
“establish[ ] that degree of deterioration that deprives one of testamentary capacity”).
108
      See supra notes 7-9 and accompanying text.
109
   See supra notes 20-22, 24, 26 and accompanying text; see also Trial Tr. 306:24-307:2.
Christine testified that Decedent had confusion and hallucinations previously but she did
not see Decedent from mid-February 2020 until July 6, 2020, see id. 63:15-19, and she did
not indicate that he experienced any hallucinations on July 6, 2020. See id. 33:20-34:12.
110
      See supra notes 19, 22, 32 and accompanying text.
                                             18
in speaking.111        After Decedent’s discharge from the hospital on July 1, 2020,

and during his visit to the beach from July 1 – 5, 2020, he was undisputedly in rapid

decline.112 He met with his children and grandchildren on July 6, 2020 and made

known that he wanted to leave his bedroom and join the family downstairs, which

he did.113 On July 7, 2020, when he signed the 2020 Will, one of the witnesses,

Williams, testified that he understood what he was doing and signing.114 The

attorney, Tomasetti, met with Decedent in-person on June 17, 2020 and testified that

he easily communicated with him, had a general conversation and discussed

Decedent’s estate plan as reflected in his questionnaire.115 He then met with

Decedent on July 7, 2020 to review the 2020 Will before having the witnesses come

up for Decedent to sign the 2020 Will, and recalled that Decedent appeared

“different,” his speech was impaired, he had difficulty signing the 2020 Will, and

made only one statement – that he wished he were “dead.”116 But Tomasetti testified

that he thought Decedent was competent and of sound mind.117 Paula opined that




111
      See supra notes 25-27, 30, 32 and accompanying text.
112
      See supra notes 35, 37 and accompanying text.
113
      See supra notes 38-42 and accompanying text.
114
      See supra note 83 and accompanying text.
115
      See supra notes 54, 55, 58 and accompanying text.
116
      See supra notes 61, 62 and accompanying text.
117
      See supra note 85 and accompanying text.
                                             19
Decedent was alert and aware, while Nina testified he was not. 118 I find Paula’s

statement self-serving, and Nina’s testimony unpersuasive (since Nina focused on

statements allegedly made by Decedent that the 2020 Will was “not right,” which

were not heard by Tomasetti or Williams).119 Breslin testified that she thought

Decedent would not understand a will when she saw him two hours after the 2020

Will signing, but I consider that testimony in the context that Breslin did not

communicate with Decedent, who was sleeping at the time she was in his room.120

         I conclude that Caveators have not overcome the presumption that Decedent

possessed testamentary capacity, or “a modest level of competence,” at the time he

executed the 2020 Will.121 There is no evidence that Williams or Tomasetti were

not independent witnesses and I find their testimony, and the evidence overall, shows



118
      See supra notes 76, 78 and accompanying text.
119
    See supra notes 74, 75. Christine also testified that Decedent was not alert or aware,
but she was not present at the will signing or aware of it. Trial Tr. 31:4-11. Caveators
relied on deposition testimony of Decedent’s long-time doctor, Dr. Ciarlo to support their
claim that Decedent lacked testamentary capacity at the will signing. D.I. 87, at 18-19. Dr.
Ciarlo testified at his deposition that he was not asked to provide a note about Decedent’s
capacity related to signing the 2020 Will and he would not have done so if asked. JX R,
01120-01121. However, I find his testimony on Decedent’s capacity as of July 7, 2020
unpersuasive, since he had not personally seen Decedent since September 2019 and he
appeared to base his conclusion on hospital records but it is unclear whether he reviewed
all of the hospital records in detail. Id., 01085, 01110.
120
    See supra notes 80-82 and accompanying text. The evidence does not show that
Decedent’s capacity when signing the 2020 Will was affected by medication – he had been
administered morphine on July 5, 2020 but did not receive morphine again until after
signing the 2020 Will on July 7, 2020. See supra notes 36, 44 and accompanying text.
121
      See supra note 106 and accompanying text.
                                            20
that Decedent understood what he was doing in disposing of his property through

the 2020 Will. Therefore, I recommend the Court deny Caveators’ claim that the

2020 Will was invalid because Decedent lacked testamentary capacity.

B. Was the 2020 Will a Product of Undue Influence?

       Next, I address whether the 2020 Will was a product of undue influence. “To

be considered undue, the amount of influence exerted over the testator’s mind ‘must

be such as to subjugate his mind to the will of another, to overcome his free agency

and independent volition, and to impel him to make a will that speaks the mind of

another and not his own.’”122 The “essential elements of undue influence are: (1) a

susceptible testator; (2) the opportunity to exert influence; (3) a disposition to do so

for an improper purpose; (4) the actual exertion of such influence; and, (5) a result

demonstrating its effect.”123 The elements must be proven by a preponderance of

evidence.124 If any one of the elements is not proven, then Caveators have not met


122
  In re Will of Cauffiel, 2009 WL 5247495, at *7 (Del. Ch. Dec. 31, 2009) (quoting In re
Langmeier, 466 A.2d 386, 403 (Del. Ch. 1983).
123
    In re West, 522 A.2d 1256, 1264 (Del. 1987). See In re Will of Cauffiel, 2009 WL
5247495, at *7 (“Proving susceptibility involves many of the same issues that are present
when challenging testamentary capacity. Establishing this element, however, presents a
lower threshold than proving a lack of competency.”); In re Gardner, 2012 WL 5287948,
at *11 (Del. Ch. Oct. 24, 2012); In re Hammond, 2012 WL 3877799, at *4 (Del. Ch. Aug.
30, 2012).
124
   In re West, 522 A.2d at 1264. No one argued burden-shifting under In re Melson in this
case. 711 A.2d 783, 788 (Del. 1998) (“[The] presumption of testamentary capacity does
not apply and the burden on claims of undue influence shifts to the proponent where the
challenger of the will is able to establish, by clear and convincing evidence, the following
elements: (a) the will was executed by “a testatrix or testator who was of weakened
                                            21
their burden of proving undue influence.125 For purposes of this analysis, I assume,

without deciding, that Decedent was a susceptible testator, that Paula had the

opportunity to exert undue influence over Decedent, and that Paula had a disposition

to unduly influence Decedent for an improper purpose.126 And, assuming arguendo

that undue influence was actually exerted, the resulting disinheritance of Caveators,

in favor of Paula, demonstrates its effect.127

          Thus, “[t]he pivotal issue is whether the evidence is sufficient to establish that

[Paula] actually exerted undue influence upon [Decedent].”128 Caveators argue that

Paula actually exerted undue influence over Decedent because she was his 24/7

caretaker and was the person who contacted the attorneys involved in drafting the

Will.129 They point to Paula’s actions in not telling them about the 2020 Will as


intellect”; (b) the will was drafted by a person in a confidential relationship with the
testatrix; and (c) the drafter received a substantial benefit under the will.”) (citations
omitted). The 2020 Will was prepared by an attorney who was not in a confidential
relationship with Decedent and did not receive a benefit under the will.
125
      In re West, 522 A.2d at 1264.
126
    I make no findings on these points and merely assume that they were proven for
purposes of my decision. Because I hold that the 2020 Will was not the product of undue
influence on different grounds, I do not need to engage in these analyses.
127
    Under the 2013 Will, Paula would receive an equal one-fourth share of Decedent’s
estate with Caveators, while, under the 2020 Will, Paula is Decedent’s sole beneficiary.
See In re Konopka, 1988 WL 62915, at *5 (Del. Ch. June 17, 1988).
128
      See id.
129
    D.I. 87, at 28. In her testimony, Christine opined that Decedent was susceptible to
undue influence because Paula isolated him – she always answered the phone and would
be in the room when Christine called Decedent, would not answer the calls or would block
their calls, although Christine admitted that Paula shared medical information about
                                              22
circumstantial evidence that Paula exerted influence upon Decedent in secret.130

They contend Decedent was under Paula’s “complete control” when filling out the

estate planning questionnaire for Tomasetti and when she drove him downstate to

meet with Tomasetti.131 Paula responds that Caveators have not satisfied their

burden of proof on this element – Decedent expressed his estate plan to two different

attorneys, and she was not present during the estate planning meeting with

Tomasetti, nor when the Will was signed.132

          “Delaware law requires the party alleging undue influence to prove its actual

exertion by a preponderance of evidence. … [O]pportunity and motive, standing

alone, do not establish a charge of undue influence.”133              “The law disfavors

invalidating a will absent strong evidence mandating such drastic action. This is

especially so where … two equally plausible reasons exist for the late change in

beneficiaries.”134 “[T]he evidence must clearly show that undue influence is the



Decedent at times. Trial Tr. 15:4-18; id. 28:13-19; id. 29:1-11; id. 43:1-16. Paula testified
that she did block Christine’s and Vincent’s calls a couple of times when she alleged they
bullied her. Id. 194:17-195:20.
130
      D.I. 87, at 28-29.
131
      Id., at 29.
132
      D.I. 88, at 9.
133
    In re West, 522 A.2d 1256, 1264 (Del. 1987). See also Sloan v. Segal, 996 A.2d 794,
2010 WL 2169496, at *7 (Del. 2010) (TABLE). “Actual exertion cannot be satisfied where
the action is consistent with the individual’s intent.” Ray v. Williams, 2020 WL 1542028,
at *34 (Del. Ch. Mar. 31, 2020) (citation omitted).
134
      In re West, 522 A.2d at 1265.
                                             23
more probable, plausible explanation for the testator’s acts, and that, conversely, any

alternative explanations are improbable and implausible.”135 “[A]ctual exertion of

[undue] influence, rarely is proven with direct evidence because ‘[p]ersons who

unduly influence a testator to change his or her will normally do that

surreptitiously.’”136 So, circumstantial evidence must show that the influencer

actually exerted influence over the testator.137

         “In addition to formulaic efforts to bend the will of a susceptible testator

through threats, intimidation, or fear, undue influence also may … appear in the form

of one person poisoning the mind of a weak testator by prevailing upon his sense of

need and gratitude, coupled with efforts to isolate the testator from other

relationships.”138 Where the facts merely show an “attempt[] to influence,” the Court

will not invalidate a will unless there is some showing of “domination.”139

         The evidence adduced at trial supports two plausible but conflicting

conclusions concerning the creation of the 2020 Will. On the one hand, Paula




135
      In re Konopka, 1988 WL 62915, at *5 (Del. Ch. June 17, 1988).
136
      In re Dougherty, 2016 WL 4130812, at *11 (Del. Ch. July 22, 2016) (citation omitted).
137
   Id.; In re Gardner, 2012 WL 5287948, at *15 (Del. Ch. Oct. 24, 2012); In re Konopka,
1988 WL 62915, at *5 (“in most cases proof of undue influence must necessarily be
circumstantial, that is, based upon inferences from other objective facts”).
138
      In re Dougherty, 2016 WL 3410812, at *1.
139
      In re Kohn, 1993 WL 193544, at *9 (Del. Ch. May 19, 1993).
                                             24
engaged in efforts to isolate Decedent from his other children,140 arranged the

meetings with Tomasetti,141 actively managed the process of executing the Will

without advising her siblings,142 and resented that her siblings weren’t helping with

Decedent’s care.143 These facts suggest a reasonable conclusion that Paula exerted

undue influence in the creation and execution of the 2020 Will.144

         But, the facts also support another equally – if not more – plausible conclusion

that Paula did not exert undue influence upon Decedent. The 2020 Will was

prepared by Tomasetti, an experienced Delaware attorney who specializes in wills

and estate matters,145 who testified that he reviewed Decedent’s estate plan with him

at the June 17, 2020 meeting and again spoke with Decedent about the Will prior to



140
   See Trial Tr. 14:23-15:18; id. 29:1-6; id. 43:1-6; id. 194:14-195:15. I find, however,
that she interacted with Christine about Decedent’s medical condition and arranged for
Decedent’s July 6, 2020 meeting with his family. Id. 28:13-19; id. 31:20-32:15.
141
  Id. 322:24-324:21. Paula also did not advise Tomasetti or anyone in his office about
Decedent’s medical conditions. Id. 325:8-22; id. 336:9-21; id. 337:15-20.
142
   Id. 202:15-18; id. 232:8-10; id. 271:16-22; id. 274:4-10; id. 332:3-6; id. 354:7-11; id.
493:10-14.
143
      Id. 499:17-21.
144
    See In re Dougherty, 2016 WL 3410812, at *1 (Del. Ch. July 22, 2016); Sloan v. Segal,
2009 WL 1204494, at *16-17 (Del. Ch. Apr. 24, 2009). In support of the claim of undue
influence, Nina testified that Decedent indicated, while signing the Will, that it was
contrary to his wishes. Trial Tr. 100:20-102:6. I do not find Nina’s testimony to be
credible. Her version of events of the 2020 Will’s execution were not corroborated by
other testimony, and I consider her demeanor during the testimony, e.g., id. 111:4-12, and
her volatile relationship with her mother, e.g., id. 81:15-16; id. 112:6-22; id.114:24-115:3;
id. 123:10-20.
145
      Trial Tr. 373:8-14.
                                             25
its execution on July 7, 2020.146 Tomasetti has no recollection of having any

conversations with Paula,147 and Tomasetti purposefully excluded Paula and any

other family member from his conversations with Decedent.148 Overall, Tomasetti’s

testimony regarding the circumstances of Decedent’s estate plan and the 2020 Will’s

execution reveal his assessment that nothing was out of the ordinary with the 2020

Will, except the conditions imposed by the COVID-19 pandemic.149 Paula was not

present during the Will’s execution.150 Additionally, the record shows that Decedent

had changed his estate plan on multiple occasions, affecting the distribution among



146
      See supra notes 54, 55, 62 and accompanying text.
147
      See supra note 57 and accompanying text.
148
      Trial Tr. 375:4-14; id. 379:5-8; id. 418:2-21.
149
   Id. 417:18-423:3; id. 424:11-23; id. 437:8-22; id. 441:4-442:1. I attribute a great degree
of weight to Tomasetti’s testimony. Because of “the high ethical standards required of
[Delaware lawyers],” they have no “motive to ignore or suppress signs that [a testator] was
susceptible to [an influencer’s] alleged importunities.” In re West, 522 A.2d 1256, 1264
(Del. 1987). Petitioners impeached Tomasetti’s testimony by suggesting that, had
Tomasetti known Decedent’s medical circumstances, he would have concluded at the time
that Paula was exerting influence upon Decedent or that Decedent lacked testamentary
capacity. See Trial Tr. 408:10-417:17. I do not find this line of testimony persuasive.
Tomasetti exercised his judgment as a Delaware attorney when drafting the 2020 Will and
overseeing its execution. He was not blind to Decedent’s rapid decline over this period,
see id. 408:12-14, id. 424:7-10, but he reasonably concluded that there was nothing that
made him question Decedent’s competency to sign the 2020 Will, either at the June 17,
2020 initial meeting or on July 7, 2020. One fact that apparently struck Tomasetti was
Decedent’s feelings of embarrassment over his physical state that affected his ability to
sign his name. Id. 379:13-18; id. 409:19-23; id. 422:8-9. Based upon this testimony,
Decedent communicated this concern to Tomasetti, and he would have been able to
communicate concerns that he had regarding the 2020 Will (if it did not reflect his estate
plan), but he did not do so. See id. 419:2-4.
150
      Trial Tr. 232:8-24.
                                               26
the children.151 And, Christine, who had been Decedent’s caregiver until 2018, left

Decedent, moving out of his home, knowing “the repercussions” of this act on her

family, while Paula remained to care for him during the last two years of his life.152

Although the Court does not “probe the substantive propriety” of a testator’s

testamentary scheme,153 the evidence shows that it is plausible Decedent established

the estate plan reflected in the 2020 Will without the operation of undue influence.

I conclude that Caveators have not shown that undue influence is the more probable,

plausible explanation for Decedent’s acts and, because “two equally plausible

reasons exist for the late change in beneficiaries,”154 Caveators have not met their

burden of proving that Paula actually exerted undue influence upon Decedent. Thus,

I recommend that the Court deny Caveators’ claim that Decedent’s 2020 Will was

invalid because it was a product of undue influence.

C.       Have Caveators Proven their Power of Attorney Claims?

         Caveators assert that Paula breached her fiduciary duties as Decedent’s agent

under a durable power of attorney by failing to provide supporting documentation

of expenditures made from Decedent’s funds and by using his assets for her personal



151
      See JX B; JX C; JX D; Trial Tr. 57:22-59:7.
152
      Trial Tr. 52:6-53:6; id. 266:3-8.
153
      In re Porter, 2007 WL 4644723, at *8 (Del. Ch. Dec. 31, 2007).
154
   In re West, 522 A.2d at 1265. See also In re Konopka, 1988 WL 62915, at *5 (Del. Ch.
June 17, 1988).
                                             27
benefit.155 They demand an accounting and that Paula be surcharged for Decedent’s

funds she used for her benefit.156 Paula contends that Caveators have not established

a valid reason to demand an accounting – she acknowledges that Decedent provided

her with food, shelter and her cell phone in return for her care while she lived with

him, claims she used his funds for his medical care and home maintenance, and that

Caveators retained access to Decedent’s bank account until Decedent’s death. 157 It

is undisputed that Paula did not provide an accounting to Caveators.158 The POA

appointing Paula as Decedent’s agent was executed on July 25, 2019 and was

effective immediately.159       The issue is whether Caveators have shown, by a

preponderance of the evidence, that Paula breached her fiduciary duties,160 and

should be made to account for her actions as Decedent’s agent under the POA.




155
      D.I. 55, ¶¶ 33-37.
156
      Id., ¶¶ 33, 39-40.
157
      D.I. 88, at 10.
158
      Trial Tr. 506:16-18.
159
    There is some question when Paula began managing Decedent’s finances. Christine
testified that around 2017-2018 Decedent was no longer able to handle his checkbook and
Albert and his wife helped him until Paula moved into the Home in March 2018. Id. 25:6-
26:8; id. 25:6-26:15. But she also testified that Albert stopped handling Decedent’s
finances when he moved away in March 2020. Id. 72:11-73:7. Paula testified that she paid
Decedent’s bills without indicating when she started doing so. Id. 504:15-18. Albert
remained on Decedent’s bank account from prior to March 2018 until Decedent’s death.
JX K; Trial Tr. 55:10-23.
160
      See Deputy v. Deputy, 2020 WL 1018554, at *40 (Del. Ch. Mar. 2, 2020).
                                            28
         “Under the DPPAA [Durable Personal Power of Attorney Act], certain

persons, including the child of a principal, are authorized to petition the Court of

Chancery to impose specified types of relief, including compelling an agent to

provide an accounting[] . . . under 12 Del. C. § 49A-114.”161 As agent under a

durable power of attorney, Paula owed the duties enumerated in Section 49A-114,

which include the duty to act “in the principal’s best interest” and the duty of

loyalty.162 Under the DPPAA, an agent has a duty to disclose receipts, disbursements

and transactions conducted on behalf of the principal if requested to do so by the

principal, a fiduciary of the principal, or a court order.163 Since Caveators are not

the POA’s principal or fiduciary and the POA does not instruct Paula to account to

them,164 Caveators have not established that Paula has any duty under the DPPAA

to disclose any records or provide an accounting to them.

         As Decedent’s children, Caveators have standing to seek judicial relief under

§49A-116.165 For the Court to order an accounting as a remedy, Caveators need to

prove that Paula breached a fiduciary duty specified under the DPPAA.166 Although



161
      See Tikiob v. Tikiob-Carlson, 2021 WL 4310513, at *4 (Del. Ch. Sept. 22, 2021).
162
      12 Del. C. §49A-114.
163
      12 Del. C. §49A-114(g).
164
      See JX E.
165
      12 Del. C. §49A-116(b)(2).
166
   Tikiob, 2021 WL 4310513, at *4 (“While the DPPAA does not explicitly state what
entitles the petitioner to relief under Section 49A-116, I interpret this statute as providing
                                             29
Caveators contend that Paula breached her fiduciary duties by using Decedent’s

funds for her personal benefit,167 they do not identify any of Decedent’s funds that

were deposited into Paula’s personal account, used to pay her car loan or to benefit

her personally, other than for food, shelter and her cell phone which Paula testified

was provided with his consent (in return for care she gave him).168 Caveators have

not proven, by a preponderance of the evidence, that Paula breached her fiduciary

duties under the POA that would warrant ordering her to provide an accounting.169

Therefore, I recommend that the Court deny Caveators’ demand for an accounting

and for a surcharge to be imposed against Paula.

                                   III.   Conclusion

      For the reasons set forth above, I recommend that the Court deny the caveat

against the allowance of the Last Will and Testament of Albert J. Vietri, Sr., which

was executed on July 7, 2020, and admit the 2020 Will to probate. I also recommend




remedies should the petitioner prove a breach of a fiduciary duty specified under the
DPPAA.”).
167
   D.I. 87, at 34; Trial Tr. 54:23-24; but see id. 26:23-27:2 (Christine’s testimony that
Paula never told her she used Decedent’s funds to pay off her car); id. 504:15-505:15.
168
    Ex N, 00893. Caveators point to withdrawals from Decedent’s accounts, including a
$12,900.00 withdrawal from Decedent’s credit line, as monies used for Paula’s benefit. Id.
503:22-24; id. 505:7-10. Paula responded that any monies that were withdrawn were put
into Decedent’s checking account and used for “home purposes.” Id. 505:11-15.
169
   Further, since I have found the 2020 Will is valid, any breaches of Paula’s fiduciary
duty as agent prior to Decedent’s death would affect only her as the sole beneficiary of
Decedent’s estate.
                                           30
that the Court deny Caveators’ demand for an accounting and for a surcharge against

Paula Vietri. This is a final report and exceptions may be taken under Court of

Chancery Rule 144.




                                        31